PER CURIAM.
Upon the written request of many judges, state attorneys and public defenders, and pursuant to the inherent authority of this Court, the Integration Rule of The Florida Bar relating to law students’ and law graduates’ civil and criminal practice program should be amended.
Article XVIII, II A and B, of the Integration Rule of The Florida Bar, is amended to read:
“II. Activities
A. An eligible law student may appear in any court or before any administrative tribunal in this state on behalf of any indigent person if the person on whose behalf he is appearing has indicated in writing his consent to that appearance and the supervising lawyer has also indicated in writing approval of that appearance. In such cases the supervising attorney shall be personally present when required by the trial judge who shall determine the extent of the eligible law student’s participation in the proceeding.
B. An eligible law student may also appear in any criminal matter on behalf of the state with the written approval of the prosecuting attorney or his authorized representative and of the supervising lawyer. In such cases the supervising attorney shall be personally present when required by the trial judge who shall determine the extent of the law student’s participation in the proceeding.”
*223Article XVIII, IV A, of said Rule, is amended to read:
“IV. Certification
The certification of a student by the law school dean:
A. Shall be filed with the clerk of this court, and unless it is sooner withdrawn, it shall remain in effect until the expiration of eighteen (18) months after it is filed.”
Article XVIII, of said Rule, is amended to add new Section VIII as follows:
“VIII. Continuation of Practice Program After Completion of the Law School Program or Graduation
A. A law student who has completed the law school practice program and whose certification has been withdrawn by the law school dean or has graduated from a law school approved by the American Bar Association, may appear in Court pursuant to this rule if the attorney general, a state attorney, or a public defender:
1. Files a certification in the same manner and subject to the same limitations as that required to be filed by the law school dean. The attorney general, a state attorney or a public defender may withdraw this certification in the same manner as provided for the law school dean’s withdrawal of his certification. The maximum term of certification shall be computed from the date of original certification by the law school dean and for those graduates who have not participated in the law school program, the maximum term shall be twelve (12) months from graduation.
2. Further certifies that he will assume the duties and responsibilities of the supervising attorney as provided by other provisions of this rule.”
These amendments shall become effective upon filing with the Clerk of this Court.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.